NOS. 12-19-00113-CR
                                       12-19-00114-CR

                           IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                      TYLER, TEXAS

 DAVID PEREZ,                                       §      APPEALS FROM THE 241ST
 APPELLANT

 V.                                                 §      JUDICIAL DISTRICT COURT

 THE STATE OF TEXAS,
 APPELLEE                                           §      SMITH COUNTY, TEXAS

                                   MEMORANDUM OPINION
                                       PER CURIAM
       David Perez appeals from his convictions for unlawful interception, use, or disclosure of
wire, oral, or electronic communications and unlawful use of a criminal instrument. In both cases,
the trial court’s certification of Appellant’s right to appeal states that these are plea-bargain cases
and Appellant has no right of appeal. The certification in each case is signed by Appellant and his
counsel. See TEX. R. APP. P. 25.2(d). The clerk’s record in each case also contains waivers of
appeal signed by Appellant and his counsel.
       When the defendant is the appellant, the record must include the trial court’s certification
of the defendant’s right of appeal. Id. This Court must dismiss an appeal “if a certification that
shows the defendant has the right of appeal has not been made part of the record.” Id. Based on
our review of the clerk’s record in each appeal, the trial court’s certifications appear to accurately
state that Appellant does not have the right to appeal. See Dears v. State, 154 S.W.3d 610 (Tex.
Crim. App. 2005) (holding that court of appeals should review clerk’s record to determine whether
trial court’s certification is accurate). This Court must dismiss an appeal “if a certification that
shows the defendant has the right of appeal has not been made part of the record.” TEX. R. APP.
P. 25.2(d). Because the trial court did not grant Appellant the right to appeal his convictions, we
dismiss the appeals.
Opinion delivered May 8, 2019.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)



                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                              MAY 8, 2019


                                         NO. 12-19-00113-CR


                                         DAVID PEREZ,
                                            Appellant
                                               V.
                                      THE STATE OF TEXAS,
                                            Appellee


                                Appeal from the 241st District Court
                         of Smith County, Texas (Tr.Ct.No. 241-1445-18)

                    THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this Court that this appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that this
appeal be, and the same is, hereby dismissed; and that this decision be certified to the court below
for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                              MAY 8, 2019


                                         NO. 12-19-00114-CR


                                         DAVID PEREZ,
                                            Appellant
                                               V.
                                      THE STATE OF TEXAS,
                                            Appellee


                                Appeal from the 241st District Court
                         of Smith County, Texas (Tr.Ct.No. 241-1446-18)

                    THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this Court that this appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that this
appeal be, and the same is, hereby dismissed; and that this decision be certified to the court below
for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.